DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “preprogramming into a controller of said gas turbine engine a constant associated with air injection”.  The constant claimed is not disclosed, nor is a function or derivation disclosed to determine the constant.  Absent disclosure of the constant associated with air injection, it can not be determined that applicant possessed the invention at the time of disclosure.  Further, the method steps that depend upon the constant also lack adequate disclosure because the constant is not described in the disclosure.
Claims 1 and 12 recite the limitation “change a fuel flow of said gas turbine engine by adding said air injection exhaust curve bias to an existing exhaust curve of said gas turbine engine to thereby achieve said desired firing temperature” and claim 7 recites “alter a fuel flow Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
Claims 4 and 15 recite the limitation “computing an air injection compensation effect”.  The algorithm used to determine the air injection compensation effect is not disclosed, such that it cannot be determined that applicant possessed the invention at the time of disclosure.   It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 12 recite the limitation “change a fuel flow of said gas turbine engine by adding said air injection exhaust curve bias to an existing exhaust curve”. It is unclear from the claims how the change in fuel flow is determined based upon the change to the existing exhaust curve, rendering the claims vague and indefinite.
Claims 4 and 15 recite the limitation “computing an air injection compensation effect”.  It is unclear what algorithm or process is used to determine the air injection compensation effect, rendering the claim vague and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi 2015/0354466 in view of Kraft 2014/0366547.
In regards to Independent Claim 7 and Dependent Claim 9, Higashi teaches a method of operating a gas turbine engine (11) at a desired firing temperature (paragraph [0003]), comprising: determining an exhaust temperature of said gas turbine engine when said gas turbine engine is operating without air injection (with thermometer 52); calculating a firing temperature of said gas turbine engine when said air injection system is not injecting air into said gas turbine (paragraph [0003]); and using a controller (18) of said gas turbine engine to: determine a bias to be added to an exhaust temperature control curve of said gas turbine 
Regarding Dependent Claim 8, Higashi in view of Kraft teaches the invention as claimed and discussed above, and Higashi further teaches an exhaust temperature of said gas turbine engine (with thermometer 52).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741